Citation Nr: 1017030	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1966 and from September 1990 to July 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Veteran's claims file was subsequently 
transferred to the VA RO in Wilmington, Delaware.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2008 VA Form 9, the appellant requested a Board 
hearing.  He indicated that his first preference was a 
videoconference hearing and that his second preference was a 
Travel Board hearing.  

In November 2009, the RO scheduled the Veteran for a December 
2009 videoconference hearing.  Later in November 2009, the 
claimant indicated that he could not attend that hearing.  

In March 2010, the appellant requested to be scheduled for an 
April 2010 Travel Board hearing.  Unfortunately, that request 
was not provided to the undersigned until May 2010.  

The next available videoconference hearings are scheduled in 
Wilmington for June 15, 2010.  It is unknown whether the 
Veteran could be scheduled for one of those hearing and, if 
so, whether he would be willing to attend one.

Accordingly, the case is REMANDED for the following action:

In light of the appellant's request, and 
consistent with his assigned docket 
number, the RO should determine whether 
he is willing to be scheduled for a 
videoconference hearing on June 15, 2010.  
If not, the RO should schedule the 
appellant for the next available 
videoconference hearing date.  The 
Veteran should be notified of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record, with a copy to his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


